      Case: 1:19-cv-02576 Document #: 1 Filed: 04/16/19 Page 1 of 5 PageID #:1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

TRUSTEES OF CHICAGO REGIONAL COUNCIL                   )
OF CARPENTERS PENSION FUND, CHICAGO                    )
REGIONAL COUNCIL OF CARPENTERS                         )
WELFARE FUND, CHICAGO REGIONAL                         )
COUNCIL OF CARPENTERS SUPPLEMENTAL                     )
RETIREMENT FUND, and the CHICAGO                       )
REGIONAL COUNCIL OF CARPENTERS                         )      Case No.
APPRENTICE & TRAINNE PROGRAM FUND                      )
FUND,                                                  )
                           Plaintiffs,                 )
                                                       )      Judge
      vs.                                              )
                                                       )
CHICAGO TOWN CONSTRUCTION, INC.,                       )
                                                       )
                                  Defendant.           )

                                     COMPLAINT

      Now come the Plaintiffs, the Trustees of the Chicago Regional Council of

Carpenters Pension Fund, et al., by their attorney, Nicholas E. Kasmer of McGann,

Ketterman, & Rioux complaining of the Defendant, CHICAGO TOWN

CONSTRUCTION, INC., and allege as follows:


      1.     This action arises under Section 502 of the Employee Retirement Income

Security Act and Section 301 of the Taft-Hartley Act. (29 U.S.C. §§1132 and 185).

Jurisdiction is founded on the existence of questions arising thereunder.
      Case: 1:19-cv-02576 Document #: 1 Filed: 04/16/19 Page 2 of 5 PageID #:2



       2.     The Chicago Regional Council of Carpenters Pension Fund, the Chicago

Regional Council of Carpenters Welfare Fund, Chicago Regional Council of Carpenters

Supplemental Retirement Funds, and the Chicago Regional Council of Carpenters

Apprentice Training Fund ("Trust Funds") receive contributions from numerous

employers pursuant to Collective Bargaining Agreements between the employers and

the Chicago Regional Council of Carpenters, ("Union"), and therefore, are

multiemployer plans. (29 U.S.C. §1002). The Trust Funds are administered at 12 East

Erie, Chicago, Illinois and venue is proper in the Northern District of Illinois.


       3.     CHICAGO TOWN CONSTRUCTION, INC., is an employer engaged in an

industry affecting commerce entered into a Collective Bargaining Agreement whose

terms require itself to pay fringe benefits to the Trust Funds.


       4.     The Collective Bargaining Agreement also binds CHICAGO TOWN

CONSTRUCTION, INC., to the provisions of the Agreement and Declarations of Trust

that created the Trust Funds ("Trust Agreements").


       5.     CHICAGO TOWN CONSTRUCTION, INC., is required to make

contributions to the Trust Funds for each hour worked by its carpenter employees at the

rate and in the manner specified in the Collective Bargaining Agreements and Trust

Agreements. In addition, CHICAGO TOWN CONSTRUCTION, INC., is required to

make contributions to the Trust Funds measured by the hours worked by

                                              2
      Case: 1:19-cv-02576 Document #: 1 Filed: 04/16/19 Page 3 of 5 PageID #:3



subcontractors that are not signatory to a Collective Bargaining Agreement with the

Union.


      6.     Pursuant to the provisions of the Trust Agreements and the Collective

Bargaining Agreements, CHICAGO TOWN CONSTRUCTION, INC., is required to

provide access to the records necessary for the Trust Funds to determine whether there

has been compliance with the obligation to contribute to the Trust Funds.


      7.     An audit was conducted and CHICAGO TOWN CONSTRUCTION, INC.,

breached the provisions of the Collective Bargaining Agreement by underpaying

contributions that are owed to the Trust Funds based upon hours worked by employees

and/or measured by the hours worked by subcontractors. The Defendant still owes

damages related to that audit.


      8.     CHICAGO TOWN CONSTRUCTION, INC., must also submit monthly

reports listing the hours worked by its carpenter employees ("Contribution Reports")

and to make concurrent payment of contributions to the Trust Funds based upon the

hours worked by its carpenter employees.


      9.     CHICAGO TOWN CONSTRUCTION, INC., breached the provisions of

the Collective Bargaining Agreement and Trust Agreements by failing to submit

Contribution Reports and corresponding contributions to the Trust Funds for the

months of March 2019 through the present.
                                            3
        Case: 1:19-cv-02576 Document #: 1 Filed: 04/16/19 Page 4 of 5 PageID #:4



        10.    CHICAGO TOWN CONSTRUCTION, INC., breached the provisions of

the Collective Bargaining Agreement and the Trust Agreements by failing to submit

liquidated damages on previously untimely paid contributions.


        11.    Plaintiffs have complied with all conditions precedent in bringing this

suit.


        12.    Plaintiffs have been required to employ the undersigned attorneys to

compel payment of the amounts owed and obtain the missing contributions reports.


        13.    CHICAGO TOWN CONSTRUCTION, INC., is obligated to pay the

attorney and auditor fees and court costs incurred by the Plaintiffs pursuant to the

Collective Bargaining Agreements, the Trust Agreements and/or 29 U.S.C.

§1132(g)(2)(D).


        14.    According to the Collective Bargaining Agreement, the Trust Agreements

and/or 29 U.S.C. §1132(g), CHICAGO TOWN CONSTRUCTION, INC., is obligated to

liquidated damages and interest on the amounts of the audit and liquidated damages

on the amounts of delinquent contributions.


        15.    Pursuant to 29 U.S.C. §1132(g)(2), Plaintiffs are entitled to an amount

equal to the greater of:


        (a)    double interest; or

                                             4
     Case: 1:19-cv-02576 Document #: 1 Filed: 04/16/19 Page 5 of 5 PageID #:5



      (b)    interest plus liquidated damages.

      WHEREFORE, Plaintiffs pray:


      A. That the Defendant, CHICAGO TOWN CONSTRUCTION, INC., be
         ordered to submit Contribution Reports and pay contributions and
         dues for the months of March 2019 through the present.

      B. That the Plaintiffs be allowed to submit as estimate of the amount of
         contributions due should the Defendant fail to submit the reporting
         forms.
      C. That Defendant, CHICAGO TOWN CONSTRUCTION, INC., be
         ordered to pay the attorney and auditor fees and costs incurred by the
         Plaintiffs.
      D. That Defendant, CHICAGO TOWN CONSTRUCTION, INC., be
         ordered to pay liquidated damages and interest.
      E. That Plaintiffs have such other and further relief as by the Court may
         be deemed just and equitable all at the Defendant's cost.

                                        Respectfully Submitted,
                                        TRUSTEES OF THE CHICAGO REGIONAL
                                        COUNCIL PENSION FUND et al.

                                              s/Nicholas E. Kasmer
                                        By: ________________________
                                              Nicholas E. Kasmer

Nicholas E. Kasmer
Attorney for Plaintiffs
McGann, Ketterman, & Rioux
111 East Wacker Drive, Suite 2600
Chicago, Illinois 60601




                                           5
